      Case: 3:20-cv-00297-MJN Doc #: 7 Filed: 11/20/20 Page: 1 of 2 PAGEID #: 39




                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF OHIO
                               WESTERN DIVISION AT DAYTON

MICHAEL ENGLE,

        Plaintiff,                                        Case No. 3:20-cv-297

vs.

SECRETARY OF THE AIR FORCE, et al.,                       District Judge Michael J. Newman

      Defendants.
______________________________________________________________________________

ORDER AND ENTRY: (1) GRANTING PLAINTIFF’S MOTION FOR AN EXTENSION
  OF TIME TO COMPLETE SERVICE; AND (2) DENYING WITHOUT PREJUDICE
    PLAINTIFF’S MOTION TO PERMIT SERVICE OF PROCESS BY MEANS OF
             DELIVERY VIA A COMMERICAL DELIVERY SERVICE
______________________________________________________________________________

        This civil case is before the Court on Plaintiff’s first motion to extend the time to complete

service of process and to permit service by a commercial delivery service such as Federal Express

(“FedEx”) or the United Parcel Service (“UPS”). Doc. 6. For good cause shown, the Court

GRANTS Plaintiff’s request to extend the time period within which he must complete service of

process and ORDERS that service be complete as required by Fed. R. Civ. P. 4(m) on or before

January 31, 2021. Plaintiff is NOTIFIED that failure to complete service by that date may result

in the dismissal of this action pursuant to Fed. R. Civ. P. 4(m).

        Insofar as Plaintiff seeks the Court’s permission to complete service by use of a commercial

delivery service, such request is DENIED WITHOUT PREJUDICE to refiling with citation to

legal authority. Notably, Plaintiff here seeks to serve agencies of the United States1 which,



        1
          Although unclear in Plaintiff’s motion, it appears that, in attempting to complete service in this
case, Plaintiff may be inappropriately relying on the requirements for serving individuals as set forth in
Fed. R. Civ. P. 4(e), as opposed to the requirements for serving the United States, its agencies, and/or its
employees as set forth in Fed. R. Civ. P. 4(i).
     Case: 3:20-cv-00297-MJN Doc #: 7 Filed: 11/20/20 Page: 2 of 2 PAGEID #: 40




pursuant to Fed. R. Civ. P. 4(i)(2), requires service upon the United States and the subject agency

“by registered or certified mail.” (Emphasis added). Plaintiff cites no authority upon which the

Court can conclude that service by “mail” contemplates service via a commercial delivery service

or whether Courts otherwise have discretion to permit service of process in such manner.

        IT IS SO ORDERED.


Date:   November 19, 2020                            s/ Michael J. Newman
                                                     Michael J. Newman
                                                     United States District Judge




                                                2
